Exhibit 10.6

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”), is made as of May 9, 2016 by and
between WL Ross Holding Corp. (the “Company”) and the undersigned subscriber
(the “undersigned”) . In connection with the proposed business combination
between the Company and Nexeo Solutions Holdings, LLC (the “Nexeo Business
Combination”) pursuant to the Agreement and Plan of Merger, dated as of March
21, 2016, as may be amended from time to time (the “Merger Agreement”), the
Company is seeking commitments from certain of its existing stockholders and
other persons known to the Company to purchase shares of the Company’s common
stock, par value $0.0001 per share (the “Shares”), for a purchase price of
$10.00 per share, in a private placement.

 

1.      Subscription. The undersigned hereby irrevocably subscribes for and
agrees to purchase from the Company such number of Shares as is set forth on the
signature page of this Agreement on the terms provided for herein.

 

2.      Closing. The closing of the sale of Shares contemplated hereby (the
“Closing”) shall occur immediately prior to and on the day of the closing of the
Nexeo Business Combination. Upon not less than two (2) business days’ written
notice from (or on behalf of) the Company to the undersigned (the “Closing
Notice”) that the Company reasonably expects the closing of the Nexeo Business
Combination to occur, the undersigned shall deliver as soon as reasonably
practicable on the expected date of the Closing specified in the Closing Notice
(and prior to the closing of the Nexeo Business Combination) to an account
designated by the Company, the subscription amount for the Shares subscribed by
wire transfer of United States dollars in immediately available funds. On the
day of the expected closing of the Nexeo Business Combination, the Company
hereby covenants that it shall notify the undersigned to withhold its wire of
funds for the subscribed amount (or the Company will endeavor to promptly return
such funds wired by the undersigned that day) if it becomes readily apparent
that the closing of the Nexeo Business Combination will not occur that day. On
the day immediately prior to the Closing, the Company shall deliver (or cause
the delivery of) the Shares in certificated form to a custodian designated by
the undersigned. If the subscription is rejected in whole or in part by the
Company or if the Merger Agreement is terminated or cancelled prior to the
Closing or prior to the closing of the Nexeo Business Combination, any payment
of the subscription amount made by the undersigned will be returned within one
(1) business day, without interest, by the Company, and any stock certificate(s)
issued by the Company to the undersigned representing the Shares will be
returned promptly by the undersigned to the Company following the undersigned’s
receipt of the returned subscription payment amount.

 

3.      Conditions. The closing of the sale of the Shares pursuant to this
Agreement is conditioned upon (i) the Company obtaining the required approvals
from its stockholders for the proposals related to the Nexeo Business
Combination (which include the issuance of shares under this Agreement), (ii) if
necessary prior to completing the Nexeo Business Combination, the Company
obtaining the required approvals from its stockholders for the proposals related
to extending the Company’s corporate existence beyond June 11, 2016, (iii)
delivery of such stock certificate(s) to the address(es) designated by the
undersigned in writing at least two (2) business days prior to the expected date
of the Closing with such stock certificate(s) dated as of the expected date of
the Closing, (iv) the satisfaction or waiver of all conditions precedent set
forth in the Merger Agreement (other than those which may only be satisfied at
the closing of the Business Combination that may only occur following, or that
the Company deems necessary or appropriate to follow, the wire of funds by the
undersigned pursuant to the terms hereof in order to close on the expected date
of the Closing), (v) the funds raised by the Company in the private placement of
Shares, including from the Shares purchased by the undersigned under this
Agreement, equals or exceeds $41.6 million, (vi) receipt of the subscription
amount for the Shares subscribed to by the undersigned by wire transfer of
United Stated dollars in immediately available funds pursuant to the terms
hereof, (vii) execution and delivery by the undersigned of the Investor
Questionnaire and the Form W-9 described in Section 4 below, and (viii) the
representations and warranties of the undersigned set forth in such Investor
Questionnaire are true and correct as of the date hereof and as of the date of
the Closing.

 

4.      Investor Questionnaire; Form W-9. The undersigned has, concurrently with
the execution and delivery of this Agreement, executed and delivered the
Investor Questionnaire and the Form W-9 in the forms attached hereto as Exhibit
A and Exhibit B, respectively. The representations and warranties of the
undersigned set forth in the Investor Questionnaire shall be true and correct as
of the date hereof and as of the date of the Closing as if made on and as of
such date. The undersigned agrees to promptly notify the Company and provide it
with the relevant updated information for any change in circumstances at any
time on or prior to the Closing.

 



 

 

 



5.      Expenses. The undersigned shall pay all of its own expenses in
connection with this Agreement and the transactions contemplated hereby.

 

6.      Registration Rights. Promptly after the consummation of the Nexeo
Business Combination (but no later than fifteen (15) business days thereafter),
the Company will (i) file with the SEC a registration statement registering
(among other securities) the resale of the Shares received by the undersigned in
respect of the undersigned’s Shares acquired hereunder (the “Registration
Statement”), and (ii) use its reasonable best efforts to have the Registration
Statement declared effective as soon as reasonably practicable after the filing
thereof and maintain the effectiveness of the Registration Statement until such
time as the undersigned’s Shares have been sold thereunder or can be sold in
market transactions pursuant to Rule 144 under the Securities Act of 1933, as
amended, or any analogous or successor rule or regulation; provided, however,
that (A) the Company shall not be required to register or facilitate the resale
of the undersigned’s Shares pursuant to any underwritten or marketed offering
and (B) the Company’s obligations to include such Shares in the Registration
Statement are contingent upon the undersigned furnishing in writing to the
Company such information regarding the undersigned, the securities of the
Company held by the undersigned and the intended method of disposition of the
Shares as shall be reasonably requested by the Company to effect the
registration of the Shares, and the undersigned shall execute such documents in
connection with such registration as the Company may reasonably request that are
customary of a selling stockholder in similar situations, including, among other
things, providing that the Company shall be entitled to postpone and suspend the
effectiveness or use of the Registration Statement during any customary blackout
or similar period. Subject to the undersigned’s compliance with this Agreement,
the Company hereby expressly agrees to perform the covenants contained in this
Section 6.

 



7.      Company Representations. The Company represents and warrants that:

 

(a) The Company has been duly incorporated, is validly existing and is in good
standing under the laws of the State of Delaware, with corporate power and
authority to own, lease and operate its properties and conduct its business as
presently conducted.

 

(b) The Agreement has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws in effect that limit creditors’
rights generally; (ii) equitable limitations on the availability of specific
remedies; (iii) principles of equity (regardless of whether such enforcement is
considered in a proceeding in law or in equity); and (iv) to the extent rights
to indemnification and contribution may be limited by federal securities laws.

 

(c) The Shares have been duly authorized and, when issued and delivered to the
undersigned against full payment therefor in accordance with the terms of this
Agreement, the Shares will be validly issued, fully paid and non-assessable and
will not have been issued in violation of or subject to any preemptive or
similar rights created under the Company’s Certificate of Incorporation or under
the law of the State of Delaware. The issuance and sale of the Shares and the
compliance by the Company with all of the provisions of this Agreement and the
consummation of the transactions herein will be done in accordance with the
NASDAQ marketplace rules.

 

(d) All representations and warranties provided to the undersigned furnished by
or on behalf of the Company taken as a whole, are true and correct and do not
contain any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading

 

8.      Trust Account Waiver. The undersigned acknowledges that the Company is a
blank check company formed for the purpose of effecting a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination with one or more businesses. The undersigned further acknowledges
that, as described in the final prospectus relating to the Company’s initial
public offering filed with the Securities and Exchange Commission on or about
June 9, 2014 (the “Prospectus”), substantially all of the Company’s assets
consist of the cash proceeds of the Company’s initial public offering and
private placements of its securities and substantially all of those proceeds
have been deposited into a trust account (the “Trust Account”) for the benefit
of the Company and its public stockholders. As described in the Prospectus, the
funds held from time to time in the Trust Account may only be released upon
certain conditions. The undersigned hereby acknowledges and agrees that, except
with respect to shares of common stock of the Company owned by the undersigned
acquired other than pursuant to this Agreement, it has no right of set-off or
any right, title, interest or claim of any kind (“Claim”) to, or to any monies
or other assets in, the Trust Account, and hereby irrevocably waives any Claim
to, or to any monies or other assets in, the Trust Account that it may have now
or in the future. The undersigned acknowledges and agrees that the undersigned
shall not have any redemption rights with respect to the Shares pursuant to the
Company’s Certificate of Incorporation in connection with the stockholder
proposals related to the Nexeo Business Combination or the extension of the
Company’s corporate existence beyond June 11, 2016, any subsequent liquidation
of the Trust Account or the Company or otherwise. In the event the undersigned
has any Claim against the Company under this Agreement or otherwise, the
undersigned shall pursue such Claim solely against the Company and its assets
held outside of the Trust Account and not against the Trust Account or any
monies or other assets held in the Trust Account.

 



 

 

  

9.      Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the principles of conflicts of law thereof that would require the application
of the laws of any jurisdiction other than New York. The undersigned consents to
the non-exclusive jurisdiction of the federal courts whose districts encompass
any part of the City of New York or the state courts of the State of New York
sitting in the City of New York in connection with any dispute arising under
this Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions.

 

10.      Specific Performance. The parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof, and, accordingly, that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any action
brought in the federal courts whose districts encompass any part of the City of
New York or the state courts of the State of New York sitting in the City of New
York, without proof of actual damages or otherwise, in addition to any other
remedy to which they are entitled at law or in equity. Each of the parties
hereby further waives (a) any defense in any action for specific performance
that a remedy at law would be adequate and (b) any requirement under any law to
post security or a bond as a prerequisite to obtaining equitable relief.

 

11.      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO (ON BEHALF OF ITSELF
AND ITS SUBSIDIARIES) HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

12.      Assignment; Third Party Beneficiaries. No party may assign any of its
or his rights or delegate any of its or his obligations under this Agreement
without the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
and be enforceable by the parties and their respective successors, including
without limitation any corporate successor by merger or otherwise. Nothing
expressed or referred to in this Agreement will be construed to give any person,
other than the parties to this Agreement and their respective successors, any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement.

 

13.      Entire Agreement. This Agreement along with the Investor Questionnaire
attached hereto constitutes the entire agreement and supersedes all prior
agreements, understandings and representations and warranties, both written and
oral, among the parties hereto with respect to the subject matter hereof.
Notwithstanding anything in this Agreement to the contrary, nothing herein shall
be deemed to modify, amend, or otherwise affect the rights and obligations of
the Company set forth in the Merger Agreement.

 



 

 

  

14.      Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated, and this Agreement shall be reformed, construed and enforced in
such jurisdiction such that the invalid, illegal or unenforceable provision or
portion thereof shall be interpreted to be only so broad as is enforceable.

 

15.      Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties (including by facsimile or via
portable document format (.pdf)), it being understood that all parties need not
sign the same counterpart.

 

16.      Expiration. Except with respect to the Company’s obligation to return
any subscription amount deposited pursuant to Section 2, this Agreement shall
terminate and be of no further force or effect and any stock certificate(s)
issued representing the Shares shall be cancelled, without any liability to the
undersigned, if the Company issues a public announcement announcing the
termination of the Merger Agreement, and/or notifies the undersigned in writing
that it has abandoned its plans to move forward with the Nexeo Business
Combination.

 

 

 

 

 

 

 

 

 

 

[Signature page follows]

  

 

 

 



  UNDERSIGNED         Fidelity Select Portfolios: Chemical Portfolios        
By: /s/ Stacie M. Smith   Name: Stacie M. Smith   Title: Authorized Signatory  
      Address: 245 Summer Street.       Boston, MA 02210         Number of
Shares Subscribed For: 1,220,000

 

 

ACKNOWLEDGED AND AGREED:       WL ROSS HOLDING CORP.       By:

/s/ Wilbur L. Ross, Jr.

  Name: Wilbur L. Ross, Jr   Title: Chairman  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Subscription Agreement]

 



 

 

  

  UNDERSIGNED         Fidelity Advisor Series I: Fidelity Advisor Value Fund    
    By: /s/ Stacie M. Smith   Name: Stacie M. Smith   Title: Authorized
Signatory         Address:   245 Summer Street.       Boston, MA 02210        
Number of Shares Subscribed For: 14,400

 

 

ACKNOWLEDGED AND AGREED:       WL ROSS HOLDING CORP.       By:

/s/ Wilbur L. Ross, Jr.

  Name: Wilbur L. Ross, Jr   Title: Chairman  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Subscription Agreement]

 



 

 

 

  UNDERSIGNED         Fidelity Capital Trust: Fidelity Value Fund         By:
/s/ Stacie M. Smith   Name: Stacie M. Smith   Title: Authorized Signatory      
  Address:   245 Summer Street.       Boston, MA 02210         Number of Shares
Subscribed For: 1,170,000

 

 

ACKNOWLEDGED AND AGREED:       WL ROSS HOLDING CORP.       By:

/s/ Wilbur L. Ross, Jr.

  Name: Wilbur L. Ross, Jr   Title: Chairman  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature page to Subscription Agreement]

 



 

 

 



  UNDERSIGNED         Fidelity Select Portfolios: Materials Portfolio        
By: /s/ Stacie M. Smith   Name: Stacie M. Smith   Title: Authorized Signatory  
      Address:   245 Summer Street.       Boston, MA 02210         Number of
Shares Subscribed For: 1,116,600

 

 

ACKNOWLEDGED AND AGREED:       WL ROSS HOLDING CORP.       By:

/s/ Wilbur L. Ross, Jr.

  Name: Wilbur L. Ross, Jr   Title: Chairman  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature page to Subscription Agreement]

 





 

 

 





  UNDERSIGNED         Fidelity Central Investment Portfolios LLC: Fidelity
Materials Central Fund         By: /s/ Stacie M. Smith   Name: Stacie M. Smith  
Title: Authorized Signatory         Address:   245 Summer Street.       Boston,
MA 02210         Number of Shares Subscribed For: 300,000

 

 

ACKNOWLEDGED AND AGREED:       WL ROSS HOLDING CORP.       By:

/s/ Wilbur L. Ross, Jr.

  Name: Wilbur L. Ross, Jr   Title: Chairman  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature page to Subscription Agreement]

 



 

 

 





  UNDERSIGNED         Variable Insurance Products Fund IV: Materials Portfolio  
      By: /s/ Stacie M. Smith   Name: Stacie M. Smith   Title: Authorized
Signatory         Address:   245 Summer Street.       Boston, MA 02210        
Number of Shares Subscribed For: 39,000

 

 

ACKNOWLEDGED AND AGREED:       WL ROSS HOLDING CORP.       By:

/s/ Wilbur L. Ross, Jr.

  Name: Wilbur L. Ross, Jr   Title: Chairman  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature page to Subscription Agreement]

 



 

